DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.


Response to Arguments
This action is in reply to papers filed on 10/26/2022. Claims 1, 12, and 17 were amended. Claim 2 has been canceled and portions of claim 2 have been incorporated into claims 1, 12, and 17. Claims 5 and 19 were previously canceled. Claims 1, 12, and 17 are independent. Claims 1, 3-4, 6-18, and 20 are pending.
Applicant’s arguments and amendments ("REMARKS") filed 10/26/2022, presented on pp. 8-10, in response to the rejection of the claims under 35 U.S.C. §103 with respect to Mynhier et al., US 2016/0210427 A1 (hereinafter, “Mynhier ‘427”) and Lequeux, US 2021/0043319 A1 (hereinafter, “Lequeux ‘319”) have been fully considered, and they are partially persuasive. However, a new ground of rejection has been asserted in view of Lynch et al., US 2016/0342812 A1 (hereinafter, “Lynch ‘812”). Specifically, Applicant argues that:
Mynhier ‘427 fails to disclose “compare a first source identifier of the first data source to a table of source identifiers to identify a corresponding global identifier mapped to the first source identifier” because nothing in Mynhier ‘427 teaches or suggests that the <source id> identifiers are mapped to the <record id> identifiers in a table;
Lequeux ‘319 fails to disclose “… wherein the corresponding global identifier is appended to the first data element such that …” because nothing in Lequeux ‘319 indicates that a master identifier for any individual is ever appended to other data records in the database;
There is no motivation to combine the teachings of Mynhier ‘427 and Lequeux ‘319 because the combination would break the system of Mynhier ‘427; and
Mynhier ‘427 in view of Lequeux ‘319 does not explicitly disclose “wherein each unique global identifier is associated with a different constituent that comprises one of: an individual associated with demographic information; or an entity associated with a group of one or more individuals” as amended in claim 1.

In response to Argument A:
Mynhier ‘427 discloses a table comprising global identifiers mapped to source identifiers (patient identifiers <record id> and data source identifiers <source id> are associated with each other via message data, where the message data is loaded into tables of the common information model 312 [Mynhier ‘427, ¶71]). Comparison operations are performed between the data, that comprises global identifiers, in the table to determine whether the data has the same global identifier (the match engine detecting when message data from two data source identifiers <source id> correspond to the same patient identifiers <record id> [Mynhier ‘427, ¶¶72, 83-84]). While Mynhier ‘427 does not explicitly disclose “compare a first source identifier … to a table of source identifiers to identify a corresponding global identifier …”, as recited in claim 1, Lynch ‘812 discloses these limitations. The same response may be applied to arguments for claims 12 and 17. See Claim Rejections – 35 USC § 103 below for further details. 

In response to Argument B:
The Examiner respectfully disagrees with arguments presented in argument B.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to claim 1, while Mynhier ‘427 does not explicitly disclose appending the identified patient identifier <record id> to the corresponding data, Lequeux ‘319 discloses identifying data records and appending the correct identifiers to each record (see Lequeux ‘319, ¶13). Thus, it would have been obvious to one of ordinary skill in the art to modify the method in Mynhier ‘427 to include the teachings of Lequeux ‘319, namely to identify the data loaded into the common information model 312, as disclosed in Mynhier ‘427, and append the correct identifier, such as the patient identifier <record id>, to each identified data, as disclosed in Lequeux ‘319. The same response may be applied to arguments for claims 12 and 17. See Claim Rejections – 35 USC § 103 below for further details.

In response to Argument C:
The Examiner respectfully disagrees with arguments presented in argument C.
With regards to claim 1, Applicant argues that there is no motivation to combine Mynhier ‘427 and Lequeux ‘319 because the combination would break the system of Mynhier ‘427.
MPEP § 2143.01(V) discusses lack of motivation to combine when a proposed modification would render prior art unsatisfactory for its intended purpose, and MPEP § 2145(III) discusses arguments that prior art devices are not physically combinable. Applicant’s argument amounts to an argument that the prior art devices are not physically combinable, in that applicant argues that combining the references physically as described would render the prior art devices unsatisfactory for their intended purposes. However, as stated in MPEP § 2145(III), combining the teachings of references does not involve an ability to combine their specific structures. Furthermore, a person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit teachings of multiple patents together like pieces of a puzzle (see MPEP § 2141.03). 
That is, a person of ordinary skill in the art would be able to combine the teachings Mynhier ‘427 with Lequeux ‘319 in such a way that the correct identifier, such as the patient identifier <record id>, could be identified and appended to data loaded into the common information model 312 with a reasonable expectation of success. Given this creativity the ability to fit teachings of multiple patents together like the pieces of a puzzle, one of ordinary skill in the art would be able to combine the teachings in such a way that it would not render the prior art devices inoperable for their intended purpose, as there are more ways than those proposed by Applicant, as well as the example given above, to combine the references. The same response may be applied to arguments for claims 12 and 17. See Claim Rejections – 35 USC § 103 below for further details.

In response to Argument D:
Argument D, in response to the rejection of the claim 1 under 35 U.S.C. §103 with respect to Mynhier ‘427 with Lequeux ‘319 have been fully considered and are persuasive. However, a new ground of rejection has been asserted in view of Lynch et al., US 2016/0342812 A1. The same response may be applied to arguments for claims 12 and 17. See Claim Rejections – 35 USC § 103 below for further details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mynhier et al., US 2016/0210427 A1 (hereinafter, “Mynhier ‘427”), in view of Lynch et al., US 2016/0342812 A1 (hereinafter, “Lynch ‘812”), and further in view of Lequeux, US 2021/0043319 A1 (hereinafter, “Lequeux ‘319”).

As per claim 1: Mynhier ‘427 discloses: 
	A computing device that manages data lifecycles and data flows between data sources and data clients (health data system 100, where health data system 100 is implemented using computing devices [Mynhier ‘427, ¶12-13; Fig. 1, Fig. 2]), the computing device comprising: 
one or more memories storing instructions; and one or more processors configured to execute the instructions to cause the computing device to (health data system 100 performing operations, where the health data system 100 is implemented using computing devices that contain processors to execute stored instructions [Mynhier ‘427, ¶¶12-16; Fig. 1, Fig. 2]): 	
	receive one or more data elements (receive data; specific fields and elements or subsets of data [Mynhier ‘427, ¶¶17-18; Fig. 3]) from one or more data sources (receiving data from one or more data sources 201; data from data sources 201 ingested and received by switch module 311 [Mynhier ‘427, ¶¶17-18, 29, 64-77; Fig. 2, Fig. 3]),
	receive a notification (receive a message or notification [Mynhier ‘427, ¶¶28-29, 65-71; Fig. 3]) that a first data source (data source 201, ¶17; Fig. 2) published a first data element (the transmission of the message or notification indicates that data from the data source 201 is available and ready to be sent to the switch module 311, where the notification or message may contain identifiers of available data from the data source 201 [Mynhier ‘427, ¶¶25-26, 29-32, 65, 71; Fig. 2, Fig. 3]);
determine that the first data element (data; specific fields and elements or subsets of data [Mynhier ‘427, ¶¶17-18; Fig. 3]) is approved to be integrated with one or more other data elements within a unified data fabric system based on one or more data control policies (determine whether the data is ready to be used and integrated with other data within the health data system 100 based on market/business rules, [Mynhier ‘427, ¶¶22, 78-79, 86, 102-105 116-117 & associated Tables; Fig. 4]); 

receive the first data element from the first data source, wherein the first data element includes the first source identifier (receiving data tagged with a <source id> or a source identifier, where the <source id> is associated with the respective data source 201 [Mynhier ‘427; ¶¶61-62, 71, 74, 76, 122; Fig. 2]); 
associate the corresponding global identifier with the first data element (associating the <record id>, also referred to as patient identifier or global identifier, with the respective data [Mynhier ’42 ¶¶60-63, 71, 76, 83-84, 86]); and
 store the first data element in a data store (common info model 312 and the big data store 313; storing the respective data into the common info model 312 or the big data store 313 [Mynhier ‘427, ¶¶15, 71, 76, 85-86; Fig. 2, Fig. 3]), wherein the corresponding global identifier is (the data is stored within the common info model 312 or the big data store 313, where the data is tagged with the corresponding <record id> and <source id> [Mynhier ‘427, ¶¶71, 74-76, 86]),


As stated above, Mynhier ‘427 does not explicitly disclose: “… compare a first source identifier of the first data source to a table of source identifiers to identify a corresponding global identifier mapped to the first source identifier; … identifier is appended to the first data element … wherein each unique global identifier is associated with a different constituent that comprises one of: an individual associated with demographic information; or an entity associated with a group of one or more individuals.”
Lynch ‘812, however, discloses:
… compare a first source identifier of the first data source to a table of source identifiers (compare and match the source identifier of a data record to source identifiers in the AMPI database 260 via a rules table 400 [Lynch ‘812, ¶¶30, 54, 57-58, 64; Fig. 3, Fig. 4, Fig. 5]) to identify a corresponding global identifier mapped to the first source identifier (in response to matching a source identifier and the corresponding patient cluster, assigning a master record identifier (also referred to as cluster identifier, patient identifier, single unique identifier, or unifying number), to the respective data record [Lynch ‘812, ¶¶50-51, 54, 65, 67; Fig. 5])
… identifier is the first data element (the master record identifier (also referred to as cluster identifier, patient identifier, single unique identifier, or unifying number), is associated with the respective stored data record [Lynch ‘812, ¶¶50-51, 54, 65, 67; Fig. 5])
… wherein each unique global identifier is associated with a different constituent that comprises one of: an individual associated with demographic information; or an entity associated with a group of one or more individuals (each unique master record identifier (also referred to as cluster identifier, patient identifier, single unique identifier, or unifying number) is associated with an individual with demographic data elements, such as medical information, or an entity associated with one or more individuals, such as a patient [Lynch ‘812, ¶¶28, 51, 54, 64-65]).

Mynhier ‘427 and Lynch ‘812 are analogous art because they are from the same field of endeavor, namely that of securely exchanging and sharing health data using unique identifiers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mynhier ‘427 and Lynch ‘812 before them, to modify the method in Mynhier ‘427 to include the teachings of Lynch ‘812, namely to implement database which includes mappings of source identifiers <source id> with global identifiers, as disclosed in Lynch ‘812, where the global identifier of a particular data record may be identified and assigned to the data record based on a matching of the source identifier <source id> in the database, and where the unique global identifier is associated with a particular individual, such as a patient. The motivation for doing so would be to improve tracking of data records by generating a single identifier that essentially aggregates all qualifying data records so as to identify or map all such records to a single individual (see Lynch ‘812, ¶¶6, 28, 51).

As stated above, Mynhier ‘427 in view of Lynch ‘812 does not explicitly disclose: “… identifier is appended to the first data element …”. 
Lequeux ‘319, however, discloses:
… identifier is appended to the first data element … (identifying data records and appending the correct identifiers to each record [Lequeux ‘319, ¶13]). 

Mynhier ‘427 (modified by Lynch ‘812) and Lequeux ‘319 are analogous art because they are from the same field of endeavor, namely that of securely exchanging and sharing health data using unique identifiers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mynhier ‘427 (modified by Lynch ‘812) and Lequeux ‘319 before them, to modify the method in Mynhier ‘427 (modified by Lynch ‘812) to include the teachings of Lequeux ‘319, namely to store health data within the common info model 312 or the big data store 313, as disclosed in Mynhier ‘427, where the correct global identifier, such as the <record id> of Mynhier ‘427 or the master record identifier of Lynch ‘812, is appended to each corresponding health data within the common info model 312 or the big data store 313, as disclosed in Lequeux ‘319. The motivation for doing so would be to improve identification of an individual or data source by appending the corresponding data record with the correct identifiers associated with the individual or data source (see Lequeux ‘319, ¶¶11-13).

As per claim 3: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Furthermore, Mynhier ‘427 discloses:
The computing device of claim 1, wherein the one or more processors are further configured to execute the instructions to cause the computing device to:
identify an ingestion interface (identify an agent module 205 [Mynhier ‘427, ¶¶19-21, 28-32; Fig. 2, Fig. 3]) corresponding to the first data source (agent modules 205 corresponds to data sources 201 [Mynhier ‘427, ¶¶19-21; Fig. 2]); and
identify the one or more data control policies associated with the first data source (identify market/business rules associated with particular data sources 201 [Mynhier ‘427, ¶¶17, 57-63]).

As per claim 4: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claims 1 and 3, as stated above, from which claim 4 is dependent upon. Furthermore, Mynhier ‘427 discloses: 
The computing device of claim 3, wherein the one or more processors are further configured to execute instruction to cause the computing device to:
process the first data element via conformance logic in accordance with one or more conformance rules for the first data source (under the broadest reasonable interpretation, ‘conformance logic’ is interpreted to be identifier-mapping logic; switch module 311 processes data from a particular data source 201 using the respective identifier-mapping logic [Mynhier ‘427, ¶¶60-63, 71-72, 76, 83-84, 86, 122]); 
process the first data element (data; specific fields and elements or subsets of data [Mynhier ‘427, ¶¶17-18; Fig. 3]) via integration logic in accordance with permissions associated with the first data element (switch module 311 processes data from the data sources 201 in accordance with the specified data integration-related permissions in the respective market/business rules [Mynhier ‘427, ¶¶21-22, 29, 78-79, 86, 100-105, 116-117 & associated Tables; Fig. 4]); and 
record validation data (maintaining a data quality queue and an input message queue within the switch module 311 [Mynhier ‘427, ¶66]) that indicates whether the first data element was successfully ingested into the unified data fabric system (the data quality queue flags data within the input message queue that were not successfully ingested in the health data system 100 due to quality issues; unflagged data within the input message queue indicates that there are no issues and that the data is successfully ingested [Mynhier ‘427, ¶¶64-71]).

As per claim 6: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claim 1, as stated above, from which claim 6 is dependent upon. Furthermore, Mynhier ‘427 discloses:
The computing device of claim 1, wherein the one or more processors are further configured to execute instruction to cause the computing device to:
manage data control policies and access control policies associated with data lifecycles (the market rules module 310 manages market/business rules, where the market/business rules include both data-control and access-control policies regarding the lifecycle of data [Mynhier ‘427, ¶¶17, 21-22, 57-63, 78-83; Fig. 3, Fig. 4]), 
wherein at least one data control policy is configured to specify a data type (the data-control policies within the market/business rules specifies a data type within a specific record of data, where the ‘data type’, under the broadest reasonable interpretation, may be interpreted as flagged/unflagged data, structured/unstructured data, a particular field within the data, or data tagged with a specific <record id> (Mynhier ‘427, ¶¶21-22, 61, 86, 93) permitted from a particular data source (permitted from a particular data source 201 tagged with <source id>, ¶¶17, 61; Fig. 2), and 
wherein at least one access control policy (access-control policies within the market/business rules [Mynhier ‘427, ¶¶17, 57-63, 78-84, 92, 113]) is configured to specify a constituent type (specify an individual, patient, or data consumer tagged with <user id> 207 [Mynhier ‘427, ¶¶58-61; Fig. 2]) permitted to view a data type (permitted to access a particular data type, where ‘data type’, under the broadest reasonable interpretation, may be interpreted as flagged/unflagged data, structured/unstructured data, a particular field within the data, or data tagged with a specific <record id> (Mynhier ‘427, ¶¶21-22, 61, 86, 93) via a client (device tagged with <service id> 130 [Mynhier ‘427, ¶¶58-61; Fig. 2]).

As per claim 7: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claim 1, as stated above, from which claim 7 is dependent upon. Furthermore, Mynhier ‘427 discloses:  
The computing device of claim 1, wherein the one or more processors are further configured to execute instruction to cause the computing device to:
receive a request from a client (API module 314 receiving a request from data consumers 207 [Mynhier ‘427, ¶92; Fig. 2, Fig. 4]) to access the first data element in the data store (request to access data in the data stores of the health data server 120, such as big data store 313 and common info model 312 [Mynhier ‘427, ¶¶99-100, 117 & corresponding the Table; Fig. 2, Fig. 4]); 
determine whether the client is authorized to establish a connection with the unified fabric system (determine whether the data consumer 207 is an authorized user connected to the health data system 100 [Mynhier ‘427, ¶¶92, 96-99; Fig. 2, Fig. 4]); 
determine whether the client is permitted to access the first data element based on a set of access control policies associated with the first data element (determine whether the data consumer 207 is permitted to access the data based on market/business rules associated with the requested data [Mynhier ‘427, ¶¶74, 92-95; Fig. 2, Fig. 4]); 
in response to the client not being authorized to establish the connection or not permitted to access the first data element, prevent transmission of the first data element to the client (preventing transmission of requested data if the data consumer 207 is not authorized or is not permitted to access the data [Mynhier ‘427, ¶¶92-100, 103; Fig. 2, Fig. 4]); and 
in response to the client being authorized to establish the connection and permitted to access the first data element, transmit the first data element to the client (transmitting the requested data if the data consumer 207 is authorized and has permission to access the data [Mynhier ‘427, ¶¶92-100, 103; Fig. 2, Fig. 4]).

As per claim 8: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claims 1 and 7, as stated above, from which claim 8 is dependent upon. Furthermore, Mynhier ‘427 discloses:  
The computing device of claim 7, wherein the set of access control policies (market/business rules [Mynhier ‘427, ¶¶21, 59, 63, 78-79]) includes at least one of: 
a privacy policy (privacy [Mynhier ‘427, ¶¶22, 63, 103, 116 and corresponding Table]); 
a compliance policy (compliance [Mynhier ‘427, ¶¶34, 89, 95]); 
a permissions policy (permission [Mynhier ‘427, ¶¶21-22, 100, 107]); or 
a group policy (user-groups [Mynhier ‘427, ¶152]).

As per claim 9: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claim 1, as stated above, from which claim 9 is dependent upon. Furthermore, Mynhier ‘427 discloses:  
The computing device of claim 1, wherein the one or more processors are further configured to execute instruction to cause the computing device to:
secure one or more data elements (the switch module 311 is coupled to the security module 309, where the switch module 311 utilizes the security module 309 to secure the ingested data [Mynhier ‘427, ¶¶15, 34, 92, 151-152; Fig. 2]) and 
store the secured data elements in one or more data stores (switch module 311 stores the secured data into data stores within the health data system 100, such as within the common info model 312 or the big data store 312 [Mynhier ‘427, ¶¶15, 71, 75-76, 85-86, 125, 159-162, 117 and the corresponding Table; Fig. 2]).

As per claim 10: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claim 1, as stated above, from which claim 10 is dependent upon. Furthermore, Mynhier ‘427 discloses:  
The computing device of claim 1, wherein the one or more processors are further configured to execute instruction to cause the computing device to:
receive a second data element including a second source identifier from a second trusted data source (receiving a first and second data tagged with different <source id> or source identifiers, where each <source id> is associated with the respective data source 201 [Mynhier ‘427; ¶¶61-62, 71, 74, 76, 122; Fig. 2]); 
determine that the first source identifier and the second source identifier are mapped to a particular global identifier for a single constituent (determine that the different <source id> or source identifiers are mapped to a particular <record id>, also referred to as patient identifier or global identifier, where the particular <record id> may be associated with a specific individual or patient [Mynhier ‘427; ¶¶63, 72, 76, 83-84, 86, 116 and the corresponding Table]); and 
generate an integrated data element that includes first information from the first data element and second information from the second data element (generating integrated data by matching and integrating the first and second data [Mynhier ‘427; ¶¶86, 102-105, 242, 304-305, 116-118 and corresponding Tables]), 
wherein the integrated data element is associated with the particular global identifier (tagging the integrated data under the same <record id>, also referred to as patient identifier or global identifier [Mynhier ‘427, ¶¶63, 71, 76, 83-84, 86]) and stored in one or more data stores (storing integrated data in a data store, such as the common info model 312 [Mynhier ‘427, ¶¶85, 102]).

As per claim 11: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claim 1, as stated above, from which claim 11 is dependent upon. Furthermore, Mynhier ‘427 discloses:  
The computing device of claim 1, wherein the one or more processors are further configured to execute instruction to cause the computing device to:
receive a second data element from the first data store or a second data store, wherein the second data element is associated with the corresponding global identifier (in response to a data request, the API module 314 receives various data from the data store, such as from the common info model 312, where the various data is tagged with the same <record id>, also referred to as patient identifier or global identifier [Mynhier ‘427, ¶¶73-74, 91-92, 100-102, 166; Fig. 2, Fig. 4]); 
generate an integrated view of multiple data elements that includes first information from the first data element and second information from the second data element (generating a unified output that includes information from the various integrated data [Mynhier ‘427, ¶¶98, 102-105, 242-244, 305-306, 116-118 and corresponding Tables]); and 
transmit the integrated view to a client (transmitting the unified output to the data consumer 207 [Mynhier ‘427, ¶¶88-89, 104-108, 180-188, 116-118 and corresponding Tables; Fig. 2, Fig. 4]).

As per claim 12: Mynhier ‘427 discloses: 
A method for managing data lifecycles and data flows between trusted data sources and data clients (method of managing healthcare data between data sources 201 and data consumers 207 [Mynhier ‘427, ¶¶5-7, 17, 23-33, 88; Fig. 2, Fig. 3, Fig. 4]), the method comprising: 
receiving one or more data elements from one or more data sources (data from data sources 201 ingested and received by switch module 311 [Mynhier ‘427, ¶¶17-18, 29, 64-77; Fig. 2, Fig. 3]);
receiving a notification (receive a message or notification [Mynhier ‘427, ¶¶28-29, 65-71; Fig. 3]) that a first data source (data source 201, ¶17; Fig. 2) published a first data element (the transmission of the message or notification indicates that data from the data source 201 is available and ready to be sent to the switch module 311, where the notification or message may contain identifiers of available data from the data source 201 [Mynhier ‘427, ¶¶25-26, 29-32, 65, 71; Fig. 2, Fig. 3]);
determining that the first data element (data; specific fields and elements or subsets of data [Mynhier ‘427, ¶¶17-18; Fig. 3]) is approved to be integrated with one or more other data elements within a unified data fabric system based on one or more data control policies (determine whether the data is ready to be used and integrated with other data within the health data system 100 based on market/business rules, [Mynhier ‘427, ¶¶22, 78-79, 86, 102-105 116-117 & associated Tables; Fig. 4]); 

receiving the first data element from the first data source, wherein the first data element includes the first source identifier (receiving data tagged with a <source id> or a source identifier, where the <source id> is associated with the respective data source 201 [Mynhier ‘427; ¶¶61-62, 71, 74, 76, 122; Fig. 2]); 
associating the corresponding global identifier with the first data element (associating the <record id>, also referred to as patient identifier or global identifier, with the respective data [Mynhier ’42 ¶¶60-63, 71, 76, 83-84, 86]); and
 storing the first data element in a data store (common info model 312 and the big data store 313; storing the respective data into the common info model 312 or the big data store 313 [Mynhier ‘427, ¶¶15, 71, 76, 85-86; Fig. 2, Fig. 3]), wherein the corresponding global identifier is (the data is stored within the common info model 312 or the big data store 313, where the data is tagged with the corresponding <record id> and <source id> [Mynhier ‘427, ¶¶71, 74-76, 86]),


As stated above, Mynhier ‘427 does not explicitly disclose: “… comparing a first source identifier of the first data source to a table of source identifiers to identify a corresponding global identifier mapped to the first source identifier; … identifier is appended to the first data element … wherein each unique global identifier is associated with a different constituent that comprises one of: an individual associated with demographic information; or an entity associated with a group of one or more individuals.”
Lynch ‘812, however, discloses:
… comparing a first source identifier of the first data source to a table of source identifiers (compare and match the source identifier of a data record to source identifiers in the AMPI database 260 via a rules table 400 [Lynch ‘812, ¶¶30, 54, 57-58, 64; Fig. 3, Fig. 4, Fig. 5]) to identify a corresponding global identifier mapped to the first source identifier (in response to matching a source identifier and the corresponding patient cluster, assigning a master record identifier (also referred to as cluster identifier, patient identifier, single unique identifier, or unifying number), to the respective data record [Lynch ‘812, ¶¶50-51, 54, 65, 67; Fig. 5])
… identifier is the first data element (the master record identifier (also referred to as cluster identifier, patient identifier, single unique identifier, or unifying number), is associated with the respective stored data record [Lynch ‘812, ¶¶50-51, 54, 65, 67; Fig. 5])
… wherein each unique global identifier is associated with a different constituent that comprises one of: an individual associated with demographic information; or an entity associated with a group of one or more individuals (each unique master record identifier (also referred to as cluster identifier, patient identifier, single unique identifier, or unifying number) is associated with an individual with demographic data elements, such as medical information, or an entity associated with one or more individuals, such as a patient [Lynch ‘812, ¶¶28, 51, 54, 64-65]).

Mynhier ‘427 and Lynch ‘812 are analogous art because they are from the same field of endeavor, namely that of securely exchanging and sharing health data using unique identifiers. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mynhier ‘427 and Lynch ‘812 before them, to modify the method in Mynhier ‘427 to include the teachings of Lynch ‘812.

As stated above, Mynhier ‘427 in view of Lynch ‘812 does not explicitly disclose: “… identifier is appended to the first data element …”. 
Lequeux ‘319, however, discloses:
… identifier is appended to the first data element … (identifying data records and appending the correct identifiers to each record [Lequeux ‘319, ¶13]).

Mynhier ‘427 (modified by Lynch ‘812) and Lequeux ‘319 are analogous art because they are from the same field of endeavor, namely that of securely exchanging and sharing health data using unique identifiers. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mynhier ‘427 (modified by Lynch ‘812) and Lequeux ‘319 before them, to modify the method in Mynhier ‘427 (modified by Lynch ‘812) to include the teachings of Lequeux ‘319.

As per claim 13: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claim 12, as stated above, from which claim 13 is dependent upon. Furthermore, Mynhier ‘427 discloses: 
The method of claim 12, the method further comprising: 
receiving a request from a client (API module 314 receiving a request from data consumers 207 [Mynhier ‘427, ¶92; Fig. 2, Fig. 4]) to access the first data element in the data store (request to access data in the data stores of the health data server 120, such as big data store 313 and common info model 312 [Mynhier ‘427, ¶¶99-100, 117 & corresponding the Table; Fig. 2, Fig. 4]); 
determining whether the client is authorized to establish a connection with the unified data fabric system (determine whether the data consumer 207 is an authorized user connected to the health data system 100 [Mynhier ‘427, ¶¶92, 96-99; Fig. 2, Fig. 4]); 
determining whether the client is permitted to access the first data element based on a set of access control policies associated with the first data element (determine whether the data consumer 207 is permitted to access the data based on market/business rules associated with the requested data [Mynhier ‘427, ¶¶74, 92-95; Fig. 2, Fig. 4]); 
in response to the client not being authorized to establish the connection or not permitted to access the first data element, prevent transmission of the first data element to the client (preventing transmission of requested data if the data consumer 207 is not authorized or is not permitted to access the data [Mynhier ‘427, ¶¶92-100, 103; Fig. 2, Fig. 4]); and
in response to the client being authorized to establish the connection and permitted to access the first data element, transmitting the first data element to the client (transmitting the requested data if the data consumer 207 is authorized and has permission to access the data [Mynhier ‘427, ¶¶92-100, 103; Fig. 2, Fig. 4]).

As per claim 14: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claim 12, as stated above, from which claim 14 is dependent upon. Furthermore, Mynhier ‘427 discloses:  
	The method of claim 12, wherein each data element (data; specific fields and elements or subsets of data [Mynhier ‘427, ¶¶17-18; Fig. 3]) from a particular data source of the one or more data sources (data source 201, ¶17; Fig. 2) is ingested via an ingestion interface (agent module 205 [Mynhier ‘427, ¶¶19-21, 28-32; Fig. 2, Fig. 3]]) for the particular data source (data is ingested via agent modules 205, where each agent module 205 corresponds to a respective data source 201 [Mynhier ‘427, ¶¶19-21; Fig. 2]).

As per claim 15: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claim 12, as stated above, from which claim 15 is dependent upon. Furthermore, Mynhier ‘427 discloses:  
The method of claim 12, wherein the set of access control policies (market/business rules [Mynhier ‘427, ¶¶21, 59, 63, 78-79]) include at least one of: 
a privacy policy (privacy [Mynhier ‘427, ¶¶22, 63, 103, 116 and corresponding Table]); 
a compliance policy (compliance [Mynhier ‘427, ¶¶34, 89, 95]); 
a permissions policy (permission [Mynhier ‘427, ¶¶21-22, 100, 107]); or 
a group policy (user-groups [Mynhier ‘427, ¶152]).

As per claim 16: Mynhier ‘427, in view of Lynch ‘812, and further in view of Lequeux ‘319 discloses all limitations of claim 12, as stated above, from which claim 16 is dependent upon. Furthermore, Mynhier ‘427 discloses:  
The method of claim 12, the method further comprising: 
processing the first data element (data; specific fields and elements or subsets of data [Mynhier ‘427, ¶¶17-18; Fig. 3]) via conformance logic in accordance with one or more conformance rules for the first data source (under the broadest reasonable interpretation, ‘conformance logic’ is interpreted to be identifier-mapping logic; switch module 311 processes data from a particular data source 201 in using the respective identifier-mapping logic [Mynhier ‘427, ¶¶60-63, 71-72, 76, 83-84, 86, 122]); 
processing the first data element via integration logic in accordance with permissions associated with the first data element (switch module 311 processes data from the data sources 201 in accordance with the specified data integration-related permissions in the respective market/business rules [Mynhier ‘427, ¶¶21-22, 29, 78-79, 86, 100-105, 116-117 & associated Tables; Fig. 4]); and 
recording validation data (maintaining a data quality queue and an input message queue within the switch module 311 [Mynhier ‘427, ¶66]) that indicates whether the first data element was successfully ingested (the data quality queue flags data within the input message queue that were not successfully ingested in the health data system 100 due to quality issues; unflagged data within the input message queue indicates that there are no issues and that the data is successfully ingested [Mynhier ‘427, ¶¶64-71]).

As per claims 17-18 and 20: Claims 17-18 and 20 define an apparatus that recites substantially similar subject matter as the method of claims 12-13 and 15, respectively. Specifically, Claims 17-18 and 20 are directed to a non-transitory computer-readable medium storing instructions that, when executed by a processor (health data system 100 includes various devices that contains processors to execute stored instructions [Mynhier ‘427, ¶13; Fig. 1]), cause the processor to perform method of claims 12-13 and 15, respectively. Thus, the rejections of claims 12-13 and 15 are equally applicable to claims 17-18 and 20, respectively. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bechtel et al., US 2006/0179026 A1: integrating a data item into a knowledge model, where a data source identifier and global unique identifier is generated for each item, and where the item is updated in response to a comparison of corresponding data source identifiers.
Jun et al., US 10,635,837 B1: controlling access to health data based on parameter values corresponding to various data protection policies of participants.
Binkley et al., US 2020/0110894 A1: managing the access and storage of personal information based on permissions and restrictions information provided by various user profiles.
Brannon et al., US 2020/0004938 A1: controlling access to data within a data processing system based on security and privacy certifications of vendors using the data processing system.
Wang et al., US 2020/0327250 A1: distributing and aggregating health data on a secure platform while maintaining data contributor privacy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494